DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The declaration under 37 CFR 1.132 filed 12/02/2021 is insufficient to overcome the 35 USC §103 rejection based over Hiroaki in view of Morishita as set forth in the last Office action because: See below.

Applicant’s arguments with respect the previous 35 USC §103 rejections have been considered but are not persuasive. Applicant argues unexpected results.
The examiner notes that applicants’ 1.132 declaration, filed 12/02/2021, shows that devices having either HAT-CN or the claimed compounds within the scope of formula (100) perform similarly (5% relative difference).
This is true, they differ by one claimed component (HI-1 / claimed formula (100) vs. HI-2 / HAT-CN) with everything else, including thicknesses, remaining constant. 
Is the data better? It has a relative improvement of 5%. However, any differences between the claimed invention and the prior art may be expected to result in some differences in properties; the issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP §716.02).

Additionally, newly cited reference Pieh, et al., US-20150155513-A1, teaches indenofluorone derivatives of prior art Formula 1 (see ¶19), which overlap with the compounds taught by Morishita’s prior art formula I (see ¶21). Pieh teaches that compounds of Formula 1 have a LUMO of 0.1 eV to 0.2 eV lower than that of HAT-CN, and thus transport of holes to adjacent hole transport layers is easy (see ¶¶69-85, as well as Figs. 3A-3D). Hence, the results are not unexpected, but may very well be expected.

Double Patenting
Claims 1, 3, 8, 11-16, and 18-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/768,816 (reference application) in view of Hiroaki, et al., US-20150236267-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because Hirokai makes obvious a compound according to claimed compound (1) from prior art formula (1) (see suggested equivalency between compounds 1-2 and compound 3 @ ¶19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 28 is objected to because of the following informalities:
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 8, 11-16, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki, et al., US-20150236267-A1, in view of Morishita, US-20100019659-A1.

Claim 1. Hiroaki teaches an organic electroluminescence device (Figs. 1 and 4; the latter being a specific device within the scope of Fig. 1; see description at ¶138 re: Fig. 4) comprising:
An anode, a hole-injecting layer, a hole-transporting layer, an emitting layer, and a cathode in this order (110/410, 121/421, 123/423+125/425, 130/430, 160/460),
Wherein the hole transporting layer comprises a compound represented by the following formula (1) (HTL 123/423 contains compound represented by prior art formula (1), see, e.g., compounds 1-2, 4, etc., ¶65, and ¶¶7-9),
Wherein in Formula (1), R1 is a substituted or unsubstituted aryl group or a substituted or unsubstituted heteroaryl group (see ¶9, ¶41, ¶44 re: prior art Ar3),
R11 to R17 are independently a hydrogen atom or a substituent, and adjacent ones of R11 to R17 may be bonded with each other to form a ring (see ¶9, ¶41, ¶44 re: substituents)
L is a single bond, a substituted or unsubstituted arylene group or a substituted or unsubstituted heteroarylene group (see ¶9, ¶41, ¶45 re: prior art L1),
Ar1 and Ar2 are represented by Formulae (15) to (19) (see ¶44 re: prior art Ar1 and Ar2, as well as specific compounds noted above), wherein in the formulae (15) to (19):
R31 is a substituted or unsubstituted alkyl group including 1 to 20 carbon atoms, a substituted or unsubstituted aryl group including 6 to 50 ring carbon atoms, a halogen atom, a substituted or unsubstituted fluoroalkyl group including 1 to 20 carbon atoms, a substituted or -4- 4845-0214-6776.1Atty. Dkt. No. 097898-0230unsubstituted alkoxy group including 1 to 20 carbon atoms, a substituted or unsubstituted fluoroalkoxy group including 1 to 20 carbon atoms or a cyano group, and if plural R31s are present, the plural R31s may be the same or different; k is an integer of 0 to 5, m is an integer of 0 to 4 and n is an integer of 0 to 3 (For many cited compounds, this is N/A, but for substituents in general, see disclosure, especially substituents exemplified in compounds 1-16 @ ¶19. Additionally or alternatively, at the effective filing date of the claimed invention, one of ordinary skill in the art would have selected these substituents @ ¶96, which, while limited to Ar6, has substantially the same definitions as L except being monovalent instead of a divalent linking group);
Hiroaki does not teach the hole-injecting layer comprises a compound represented by the following formula (100); instead, Hiroaki teaches the HIL / first layer includes other electron-accepting compounds, such as TCNQ or HAT-CN (see ¶9, ¶20), although there is similarity between compounds the indenofluorene of formula (100) and indenoindene compounds taught by Hiroaki (see ¶20, 8th entry).
Morishita teaches that indenofluorene compounds represented by prior art formula (I) may be used as the sole HIL material, or in combination with another material (see ¶20). Morishita additionally teaches that electron-accepting such as TCNQ has a small molecular weight may diffuse, contaminating the device or apparatus (N.B. TNCQ type compounds are suggested by Hiroaki).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Hiroaki’s HIL with Morishita’s compounds of prior art formula (I), as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, 
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Hiroaki’s HIL with Morishita’s compounds of prior art formula (I), as Morishita suggests these compounds have a higher molecular weight, and may prevent diffusion and contamination of devices or apparati.
In this case:
the hole-injecting layer comprises a compound represented by formula (100), wherein in Formula (100),
X1 and X2 are independently represented by formula (a) or (b);
And R21 to R30 are independently a hydrogen atom, a substituted or unsubstituted alkyl group including 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group including 3 to 20 carbon atoms, a substituted or unsubstituted alkenyl group including 1 to 20 carbon atoms, a substituted or unsubstituted aryl group including 6 to 50 ring carbon atoms, a substituted or unsubstituted heterocyclic group including 3 to 50 ring atoms, a halogen atom, a substituted or unsubstituted fluoroalkyl group including 1 to 20 carbon atoms, a substituted or unsubstituted alkoxy group including 1 to 20 carbon atoms, a substituted or unsubstituted fluoroalkoxy group including 1 to 20 carbon atoms, a substituted or unsubstituted aryloxy group including 6 to 50 ring see ¶¶20-25, as well as specific compounds @ ¶52).

Claim 3. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1, wherein Ar1 is represented by the formula (16) (general disclosure, as noted above, as well as specific compounds, such as 1-3, 5-7, 9-10, 13-15)

Claim 8. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 3, wherein Ar1 and Ar2 are the same (general disclosure, as well as specific compounds, such as 1, 5, 9).

Claim 11. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1, wherein in the formula (1), L is a substituted or unsubstituted arylene group including 6 to 24 ring carbon atoms (see ¶41, ¶45, as well as specific compounds)

Claim 12. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1, wherein in the formula (1),
L is a group represented by formula (2) (see ¶41, ¶45, as well as specific compounds
R31 is a substituted or unsubstituted alkyl group including 1 to 20 carbon atoms, a substituted or unsubstituted aryl group including 6 to 50 ring carbon atoms, a halogen atom, a substituted or unsubstituted fluoroalkyl group including 1 to 20 carbon atoms, a substituted or unsubstituted alkoxy group including 1 to 20 carbon atoms, a substituted or unsubstituted fluoroalkoxy group including 1 to 20 carbon atoms or a cyano group; if plural R31s are present, the plural R31s may be the same or different (For many cited compounds, this is N/A, but for substituents in general, see disclosure, especially substituents exemplified in compounds 1-16 @ ¶19. Additionally or alternatively, at the effective filing date of the claimed invention, one of ordinary skill in the art would have selected these substituents @ ¶96, which, while limited to Ar6, has substantially the same definitions as L except being monovalent instead of a divalent linking group);
m is an integer of 0 to 4 (see substitution in general; this being from unsubstituted to maximum substitution) and n is an integer of 1 to 3 (see ¶¶44, specifically biphenyl and terphenyl);
and when n is an integer of 2 or 3, the plural R31s may be the same or different and the plural ms may be the same or different (For many cited compounds, this is N/A, but for substituents in general, see disclosure, especially substituents exemplified in compounds 1-16 @ ¶19. Additionally or alternatively, at the effective filing date of the claimed invention, one of ordinary skill in the art would have selected these substituents @ ¶96, which, while limited to Ar6, has substantially the same definitions as L except being monovalent instead of a divalent linking group);

Claim 13. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 12, wherein in the formula (20), n is 1 or 2 (see ¶41, ¶45, as well as specific compounds).

Claim 14. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 12, wherein in the formula (20), when n is an integer of 2 or 3, the two or more benzene rings are bonded with each other at the para position (in general, as well as in specific compounds, such as compounds 4, 12).

Claim 15. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1, wherein in the formula (1), R1 is a substituted or unsubstituted aryl group including 6 to 24 ring carbon atoms (see ¶41, ¶44 as well as specific compounds).

Claim 16. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1,
when R11 to R17 are a substituent, and/or when Ar1, Ar2, L and R1 are substituted, the substituents are independently one or more selected from a substituted or unsubstituted aryl group including 6 to 50 ring carbon atoms, a substituted or unsubstituted alkyl group including 1 to 20 carbon atoms, a substituted or unsubstituted alkoxy group including 1 to 20 carbon atoms, a substituted or unsubstituted aryloxy group including 6 to 50 ring carbon atoms, a substituted or unsubstituted arylthio group including 6 to 50 ring atoms, a substituted or unsubstituted alkoxycarbonyl group including 2 to 50 carbon atoms, an amino group that is substituted by a substituted or unsubstituted aryl group including 6 to 50 ring carbon atoms, a halogen atom, a cyano group, a nitro group, a hydroxyl group and a carboxyl group (for many cited compounds, this is N/A, but for substituents in general, see disclosure, especially substituents exemplified in compounds 1-16 @ ¶19. Additionally or alternatively, at the effective filing date of the claimed invention, one of ordinary skill in the art would have selected these substituents @ ¶96, which, while limited to Ar6, has substantially the same definitions as Ar1 to Ar4). 

Claim 18. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1,
wherein the compound represented by the formula (100) is a compound represented by formula (101) (see ¶¶47-48, as well as specific compounds @ ¶52), wherein in formula (101):
R51 to R54 are independently a hydrogen atom, or an aryl group that may be substituted by one or more substituents selected from a fluorine atom, a fluoroalkyl group, a fluoroalkoxy group and a cyano group (see ¶¶47-48, as well as specific compounds @ ¶52);
and X1 and X2 are the same as X1 and X2 in the formula (100). 

Claim 19. Modified Hiroaki teaches or suggests organic electroluminescence device according to claim 18, wherein in the formula (101), one of R51 and R52 is an aryl group that may be substituted by one or more substituents selected from a fluorine atom, a fluoroalkyl group, a fluoroalkoxy group and a cyano group, and the other is a hydrogen atom, and one of R53 and R54 is an aryl group that may be substituted by one or more substituents selected from a fluorine atom, a fluoroalkyl group, a fluoroalkoxy group and a cyano group, and the other is a hydrogen atom (see ¶¶47-48, as well as specific compounds @ ¶52). 

Claim 20. Modified Hiroaki teaches or suggests organic electroluminescence device according to claim 1, wherein X1 and X2 in the formula (100) is represented by the formula (a) (in general, @ ¶20, as well as specific compounds such as A-2 @ ¶52). 

 Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1, wherein the emitting layer comprises a pyrene derivative (TBP; see ¶79, as well as ¶139). 

Claim 22. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1, but not wherein the emitting layer comprises one or more compounds selected from an iridium complex, an osmium complex and a platinum complex.
However, Morishita teaches that, in addition to fluorescent compounds, including pyrene compounds (N.B. overlap with Hiroaki), phosphorescent compounds can be used with similar host materials, as long as the host can transfer energy to the phosphorescent compound, and lists host compounds can include anthracene derivatives (see ¶¶133-139). The phosphorescent dopants include one or more compounds selected from an iridium complex, an osmium complex and a platinum complex (see ¶133, ¶137).
Therefore, at the effective filing date at the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Hiroaki’s dopant with a phosphorescent dopant, so that the emitting layer comprises one or more compounds selected from an iridium complex, an osmium complex and a platinum complex, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one dopant for another, with success suggested by Morishita’s teaching that anthracene derivatives can be used with phosphorescent dopants). See MPEP §2143 B.


Claim 23. Modified Hiroaki teaches or suggests the organic electroluminescence device according to claim 1, wherein the organic electroluminescence device comprises two hole-transporting layers (123/423+125/425; see ¶¶7-9), and the first of the two hole-transporting layers comprises the compound represented by the formula (1) (HTL 123/423 contains compound represented by prior art formula (1)). 

Claim 24. Modified Hiroaki teaches or suggests a display apparatus or a light-emitting apparatus that is provided with the organic electroluminescence device according to claim 1 (see ¶81, ¶136, ¶147).

Claim 25. Modified Hiroaki teaches or suggests organic electroluminescence device according to claim 18, wherein X1 and X2 in the formula (101) is represented by in general, @ ¶20, as well as specific compounds such as A-2 @ ¶52). -9- 4845-0214-6776.1 
 
Claim 26. Modified Hiroaki teaches or suggests organic electroluminescence device according to claim 1, wherein the emitting layer comprises an anthracene derivative (emission layer comprises prior art formula (3); see ¶9 as well as ¶24 for specific compounds).

Claim 27. Modified Hiroaki teaches or suggests organic electroluminescence device according to claim 1, wherein the hole-injecting compounds are as claimed (see Morishita’s compounds @ ¶198 and/or ¶52)

Claim 28. Modified Hiroaki teaches or suggests organic electroluminescence device according to claim 1, wherein the hole-injecting layer comprises a compound represented by the following compound HI-1 (see Morishita’s compounds @ ¶198 and/or ¶52).
Modified Hiroaki does not teach the hole-transporting layer comprises a compound represented by any one of the following formulae HT-2 and HT-4. However, compound of Formula HT-2 and HT-4 differ by the aryl substituent represented by prior art Ar1 or Ar2, and Hiroaki teaches that Ar1 or Ar2 may be biphenyl or terphenyl in addition to phenyl (see ¶44).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the hole-transporting layer comprises a .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721